In this cause Mr. Chief Justice TERRELL, Mr. Justice BUFORD, and Mr. Justice BROWN are of the opinion that the decree in this cause should be reversed, while Mr. Justice WHITFIELD, Mr. Justice CHAPMAN, and Mr. Justice THOMAS are of the opinion that the said decree should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation *Page 355 
it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung,47 Fla. 224, 37 So. 51, that the decree of the circuit court in this cause be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.